IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

EDWARD WEBB,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1804

FLORIDA COMMISSION ON
OFFENDER REVIEW, et al.,

     Respondents.
___________________________/

Opinion filed December 6, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Edward Webb, pro se, Petitioner.

Rana M. Wallace, General Counsel, and Mark Hiers, Assistant General Counsel,
Florida Commission on Offender Review, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, B.L. THOMAS, and KELSEY, JJ., CONCUR.